Title: Mary Smith Cranch to Abigail Adams, 28 September 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree Sep 28th 1786
     
     In the begining of this month I made a visit to Haverhill found them all well. Mr Duncan married to a maiden Lady about sixty years old a sister of Judge Greenliefs of Newburry port. We made the Weding Visit. It is the easiest thing in the world for Some people to Bury wives and get new ones. If you hear of any of your acquaintance losing a wife you may expect in the next letter, at least to hear that they are looking out for another. Our good uncle Tufts—but hush—he is not yet fix’d—a sure sign that they think the mariage State the happiest. In my next I expect to tell you something of un­cle Smith. He and Cousin Betsy went with us to haverhill. We return’d through Newbury and Salem. Dolly Tufts is soon to be married to a mr oddion of Marvelhead, but the most extraordinary of all is that miss Nabby Bishop is certainly soon to be married to Doctor Putman of Danvers. He liv’d with his uncle at Salem when we liv’d there. He is a Bachelor of about forty has a fine estate, and is a Man of Sense—in some things. “Keeps a matter of twenty head of cattle milk tweilve Cows, chirns thirtty pound of Butter a week, but you see I shall have nothing to do with the Dairy as it were. The Doctor has an old woman to take the care of that. I shall be married directly, and if I do not like to live in the country, the Doctor says as how he has interest money enough to maintain us in the most genteelist manner in town.”—These are the things which I am to suppose have captivated her. She brought him to see us last week, not a word did I hear of his Person or his abilities. She talk’d of those things only, of which she could judge. He is a comely man, and has a good understanding I assure you, is very affable and very Polite, but why, oh! why? when a man has so hansome an Estate will he be so solicitus to add acre to acre, rather than seek for a wife who opens her mouth with Wisdom and in whose heart is the law of kindness? For her mothers sake I rejoice.
     There was last Teusday a Publick Exibition at Cambridge. JQA and W—— C figur’d a way in a Forensick disputation. The Question was “whither inequality among the citizens is necessary for the preservation of the Liberty of the whole.” JQA afirm’d that it was and gave his reasons. W—— C deny’d it and gave his. Your son reply’d and ours clos’d it. They did not either of them, speak loud enough, otherways they perform’d well. There composition was good. There was also a Latin oration and an English one a Dialogue, a Syllogistick-disputation and a piece of Greek and Hebrew Spoken by two young Gentlemen. It was almost, equal to the performances of a commencment day. There were near four hundred persons Gentlemen and Ladies, present. Betsy and I were there, but We felt too much for our young Friends to be there again when any of them are to bear a part. Your Sons were well Cousin JQA has quite got well of his dissorder. Lucy is still at Haverhill. I made mrs Allen a visit when I was there. She looks very well and very happy, has a fine number of good looking Cheeses upon her Shelves and lives well and is much lik’d in the Parish.
     Uncle Quincy has not yet been off his Farm. I do not now expect he will this winter. It is a Strange whim, he can walk about upon it as well as ever he could, his hip has never been intirely well, but it would be better if he would ride. Quincy Thaxter and Nancy are married.
     Your Brother Adams and mother Hall spent this afternoon with me in company, with mrs Thayer Deacon Adams wife and Daughter and mr Adams eldest Daughter of Luningbourge. She is a very pretty Girl, comily and polish’d, and has a very sprightly Sensible countenance.
     We desir’d captain Cushing to take a Dozen of chocolatt for you, but he Said he could not. I have heard from mr William White in Whose imploy he goes that he order’d the capt: to present mr Adams with part of a Box in his name. So that I hope you have not wanted it.
     My Health is much better than it was, but I am very thin riding is of great Service to me.
     Doctor Simon Tufts is just gone in a consumtion. Aunt Tufts cannot hold out much longer. She is very aged and very infirm. Mrs Tufts has a Severe trial her Father and one of her Brothers are sick and cannot continue long. Her youngest Son is with mr Shaw, but is dangerously sick with a Lung Fever, has not been out of his Bed for twelve days. Poor Lucy has had a Sad time for her visit. Billy and the two Betsys have been sick also, but they are much better.
     All the papers Pictures &c, are at last deliver’d up, all but the Pockit Books. I told the Doctor that I thought he had better not mention these, as I knew he had made cousin charles a present of one of them. I think he was very lucky to get the other things. You would be surpriz’d to hear how much he owes to labourers in this Town above two hundred pound I am told. Besides this, your Brother said this day, that his Farm is mortgaged for six hundred more. If this is true he cannot hold out long at the rate he lives. When I was at a certain house in Boston the other day I was attack’d upon the Subject of my Niece’s conduct. Many Slighty things were said of the coll; her Brother and Sister pretend to know him. I felt angry and spoke my mind very plainly. I have not a doubt but it was communicated. I wish’d it might be: I hope you can read this I do not wish any Body else too.
    